TILLEY, District Judge,
concurring:
While I concur with the holding in all parts of Judge Williams’ opinion, including adoption of the rationale in NRC v. FLRA, 879 F.2d 1225 (4th Cir.1989) (en banc), vacated, 496 U.S. 901, 110 S.Ct. 2579, 110 L.Ed.2d 261, on remand, 924 F.2d 1052 (4th Cir.1990), I also believe our disposition of Part III is controlled by the panel decision in Navy Charleston Naval Shipyard v. FLRA, 885 F.2d 185 (4th Cir.1989), which I view as continuing precedent despite the vacatur of NRC. The rule of interpanel accord, long recognized in this circuit, provides that one panel of this court customarily considers itself bound by the prior decision of another panel absent an en banc overruling or a contrary Supreme Court decision. See, e.g., Capital Produce Co., Inc. v. United States, 930 F.2d 1077 (4th Cir.1991); Busby v. Crown Supply, Inc., 896 F.2d 833, 840-41 (4th Cir.1990). I do not read the rule stated and applied in Faust v. South Carolina State Highway Department, 721 F.2d 934 (4th Cir.1983), to announce a different approach, i.e., that a case relied upon in Charleston should be reexamined for a determination of its continuing vitality. Instead, I believe Faust mandates that the holding of Charleston itself should be examined in light of subsequent intervening authority.
The question in Faust was whether to follow as precedent Chesapeake Bay Bridge and Tunnel District v. Lauritzen, 404 F.2d 1001 (4th Cir.1968), a panel opinion whose holding on the point at issue had been eroded by intervening Supreme Court authority. Lauritzen, an Eleventh Amendment case, had held that “ ‘when a state leaves the sphere that is exclusively its own and enters into activities subject to congressional regulation, it subjects itself to that regulation as fully as if it were a private person or corporation.’ ” Lauritzen, 404 F.2d at 1004. Consequently, according to Lauritzen, “when Virginia constructed and maintained a bridge-tunnel spanning the Chesapeake Bay at the Virginia capes — clearly navigable waters of the United States — Virginia consented to be sued for damages sustained from a submerged obstruction in the waters.” Faust, 721 F.2d at 941. Faced with a similar question of Eleventh Amendment amenability, the panel in Faust found that “Laurit-zen has been sufficiently undermined by subsequent Supreme Court decisions that it should no longer be followed.” Id. at 936. Specifically, the Supreme Court in Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974), had held in the meantime that “a state waives its immunity by entering an area subject to congressional regulation only where the governing statute required such a waiver ‘by the most express language or by such overwhelming implications from the text as [will] leave no room for any other reasonable construction.’ ” Faust, 721 F.2d at 941.
Contrary to the situation in Faust, there has been no intervening authority to erode the direct holding of Charleston. As Judge Williams so ably demonstrates, Ft. Stewart Schools v. FLRA, 495 U.S. 641, 110 S.Ct. 2043, 109 L.Ed.2d 659 (1990), addressed only the first prong of the Wright-Patterson test whereas Charleston applied the second.
To hold that Charleston might not be binding precedent because NRC — one of the cases upon which it relied — was subsequently vacated, may open the proverbial Pandora’s box. Often, a case which the Supreme Court ultimately vacates is cited as authority before it has completed the tortuous journey leading to its vacatur. Without question, NRC was valid precedent when followed by Charleston. If we strip all precedential value from the proge*587ny of a subsequently vacated case, we contribute uncertainty to our case law.
It seems to me that the only certain approach to determining the continued validity and precedential value of a case is to hold up that particular case — here, Charleston — to the light of day and see whether the concrete holding of that case has been eroded by intervening authority. This is the rule-traditionally recognized in this Circuit and the rule whose application, in my opinion, requires that our panel be bound by the holding in Charleston.